Exhibit 10.2

March 10, 2020

Inseego Corp.

9710 Scranton Road, Suite 200

San Diego, CA 92121

Attention: Stephen Smith, Chief Financial Officer

 

  Re:

Agreement to Explore Loan Extension or Refinancing

Dear Mr. Smith:

Reference is made to that certain Credit Agreement, dated as of August 23, 2017
(as amended by that certain Letter Amendment, dated July 23, 2019, that certain
Letter Waiver, dated July 24, 2019, that certain First Amendment to Credit
Agreement, dated August 9, 2019, that certain Letter Waiver, dated September 27,
2019, that certain Letter Agreement, dated September 27, 2019, that certain
Letter Agreement, dated October 31, 2019, that certain Letter Agreement, dated
November 27, 2019, that certain Letter Waiver, dated December 30, 2019, that
certain Letter Agreement, dated December 31, 2019, that certain Letter
Agreement, dated January 23, 2020, that certain Letter Agreement, dated
January 28, 2020, that certain Letter Waiver, dated February 27, 2020, and that
certain Second Amendment to Credit Agreement, dated March 9, 2020, and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Inseego Corp. (the “Borrower”), the Guarantors
party thereto, the Lenders party thereto and the Agent. Capitalized terms not
otherwise defined in this Letter Agreement have the same meanings as specified
in the Credit Agreement.

This Letter Agreement will confirm our mutual agreement that South Ocean Funding
LLC (“Lender”) will work together with the Borrower, in good faith, to reach an
agreement to amend or refinance the Credit Agreement in order to extend the
maturity of the Credit Agreement until a date after March 15, 2021. The parties
will negotiate in good faith the terms and conditions of such extension or
refinancing prior to the maturity date (August 23, 2020) of the Credit
Agreement. Should an agreement not be reached to amend or refinance the Credit
Agreement prior to August 23, 2020, as stipulated above, upon request of
Borrower, Lender will extend the maturity date of the Credit Agreement to no
earlier than March 15, 2021, upon terms acceptable to Lender in its sole
discretion to be set forth in an amendment to the Credit Agreement, in
accordance with the terms thereof.

Please acknowledge your acceptance of and agreement with the terms and
provisions of this Letter Agreement by countersigning where indicated below.

 

Very truly yours,

SOUTH OCEAN FUNDING LLC,

as Lender



--------------------------------------------------------------------------------

By  

/s/ James B. Avery

Name: James B. Avery Title: Vice President

 

Agreed to and Accepted:

INSEEGO CORP.,

as Borrower

By  

/s/ Stephen M. Smith

Name: Stephen M. Smith Title: Chief Financial Officer

 

2